Case: 14-10482      Document: 00512811665         Page: 1    Date Filed: 10/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10482
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JONATHAN WAYNE STAKER, also known as Farmer John,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:06-CR-7-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jonathan Wayne Staker, federal prisoner # 34368-177, was convicted of
possession of an unregistered firearm in violation of 26 U.S.C. §§ 5861(d) and
5871. He was sentenced to 97 months in prison and 3 years of supervised
release. As a condition of his release, Staker was not to commit another
federal, state, or local crime. Staker began his supervised release on August
2, 2013. The Probation Office obtained a warrant for Staker’s arrest after he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10482    Document: 00512811665     Page: 2   Date Filed: 10/22/2014


                                 No. 14-10482

assaulted his wife on January 15, 2014, and then a 16-year-old boy on February
23, 2014. Staker admitted both incidents orally and in writing. Following a
revocation hearing, at which Staker denied the violations, the district court
found that the Government had proved the allegations by a preponderance of
the evidence, revoked Staker’s supervision, and imposed a sentence of six
months in prison to be followed by 24 months of supervised release.
      On appeal, Staker argues that the district court erred by considering
evidence that contained out-of-court statements that were not subject to cross-
examination. Staker is correct that a supervisee has a due process right to “a
fair and meaningful opportunity to refute and challenge adverse evidence to
assure that the court’s relevant findings are based on verified facts.” United
States v. Grandlund, 71 F.3d 507, 509-10 (5th Cir. 1995), opinion clarified, 77
F.3d 811 (5th Cir. 1996). Staker concedes that review is for plain error because
he did not raise this claim of error in the district court. See Puckett v. United
States, 556 U.S. 129, 135 (2009).
      As no objection was raised to any of the challenged evidence, the district
court did not make a finding that there was good cause shown to deny Staker
the opportunity to confront the sources of the information. Although Staker
did not object to the evidence, he argued that the documents were without
evidentiary foundation and unreliable. The district court was presented with
and considered the evidentiary failings of the documents in question when
finding that the preponderance of the evidence proved the allegations against
Staker.   Given the record of the revocation hearing, Staker suffered no
prejudice because he has not shown that absent the admission of the
documents in question, the district court would not have revoked his release.
See United States v. Olano, 507 U.S. 725, 741 (1993).
      AFFIRMED.



                                       2